--------------------------------------------------------------------------------

Exhibit 10.1

 

Commercial Note

Florida

Borrower:  LRM Industries, LLC

Date: June 19, 2008

Borrower's Address: 135 Gus Hipp Boulevard, Rockledge, Florida 32955

Loan Amount: One Million Five Hundred Fifty Thousand and no /100 Dollars
($1,550,000.00)

Account Number                                       

Note Number                                                         

Officer: Chris Campanaro,
             Vice President

For value received, the borrower(s) named above, whether one or more (the
"Borrower"), jointly and severally promise to pay to the order of SunTrust Bank,
a Georgia banking corporation ("SunTrust") at any of its offices, or at such
place as SunTrust may in writing designate, without offset in U.S. Dollars in
immediately available funds, the Loan Amount shown above, or the total of all
amounts advanced under this commercial note and any modifications, renewals,
extensions or replacements thereof (this "Note")  if less than the full Loan
Amount is advanced, plus interest and any other amounts due, upon the terms
specified below.

Loan Type:              

> Revolving Master Borrowing Note With Maturity Date

Repayment Terms:        

> This is an open end revolving line of credit. Borrower may borrow an aggregate
> principal amount up to the Loan Amount outstanding at any one time.
> 
> Principal is due and payable in full on the Maturity Date, but the Borrower
> shall be liable for only so much of the Loan Amount as shall be equal to the
> total amount advanced to the Borrower by SunTrust from time to time, less all
> payments made by or for the Borrower and applied by SunTrust to principal.
> Advances under this Note shall be recorded and maintained by SunTrust in its
> internal records and such records shall be conclusive of the principal and
> interest owed by Borrower unless there is a material error in such records.
> Accrued interest will be payable on the 23rd day of each month beginning on
> July 23, 2008, with all unpaid accrued interest due and payable on the
> Maturity Date.
> 
> Maturity Date means June 23, 2009, or such date to which this Note may be
> extended or renewed in the sole discretion of SunTrust by written notice from
> SunTrust to Borrower.

Additional Terms And Conditions

This Note is governed by additional terms and conditions contained in an
Agreement to Commercial Note between the Borrower and

SunTrust dated June 19, 2008 and any modifications, renewals, extensions or
replacements thereof (the "Agreement").  In the event of a conflict between any
term or condition contained in this Note and in the Agreement, such term or
condition of the Agreement shall control.

Interest

Interest will accrue on an actual/360 basis (on the number of days elapsed over
a year of 360 days). Interest shall accrue from the date of disbursement on the
unpaid balance and shall continue to accrue until this Note is paid in full.

This is a variable rate transaction.  Without prior notice, and subject to the
above, interest per annum payable on this Note (the "Rate") shall be a variable
rate based on the following Index:

The one month Libor Rate as defined on the attached Addendum A, LIBOR Index Rate
Addendum.

The Rate shall be equal to the Index plus 1.250% per annum. Adjustments to the
Rate Shall be effective monthly on the same day of each month beginning July 1,
2008 or the next business day if such date does not fall on a business day.

The Rate shall not exceed 18.00% if the Loan Amount is $500,000 or less, or 24%
if the Loan Amount is over $500,000.

Renewal

This Note represents a renewal and amendment of Note Number 0000000-00 in the
original principal amount of $550,000.00 and consolidation with that certain
future advance of even date hereof in the original principal amount of
$1,000,000.00.

Collateral

To the extent permitted by law, the Borrower grants to SunTrust a security
interest in and a lien upon all deposits or investments maintained by the
Borrower with SunTrust and any affiliates thereof.

The collateral for this Note includes, but is not limited to, the following:

Standby Letter of Credit in the amount of $1,550,000.00 (USD) issued by The
Toronto-Dominion Bank with SunTrust as beneficiary.

All of the foregoing security is referred to collectively as the "Collateral".
The Collateral is security for the payment of this Note, including any
extensions, modifications or renewals. The proceeds of any Collateral may be
applied against the liabilities of the Borrower to SunTrust in such order as
SunTrust deems proper.

Loan Purpose And Updated Financial Information Required

The Borrower warrants and represents that the loan evidenced by this Note is
being made solely for the purpose of acquiring or carrying on a business,
professional or commercial activity or acquiring real or personal property as an
investment (other than a personal investment) or for carrying on an investment
activity (other than a personal investment activity). The Borrower agrees to
provide to SunTrust updated financial information, including, but not limited
to, tax returns, current financial statements in form satisfactory to SunTrust,
as well as additional information, reports or schedules (financial or
otherwise), all as SunTrust may from time to time reasonably request.

Representations and Warranties

This Note has been duly executed and delivered by Borrower, constitutes
Borrower's valid and legally binding obligations and is enforceable in
accordance with its terms against Borrower.  The execution, delivery and
performance of this Note and the consummation of the transaction contemplated
will not, with or without the giving of notice or the lapse of time, (a) violate
any material law applicable to Borrower, (b) violate any judgment, writ,
injunction or order of any court or governmental body or officer applicable to
Borrower, (c) violate or result in the breach of any material agreement to which
Borrower is a party nor (d) violate Borrower's charter or bylaws as applicable.
No consent, approval, license, permit or other authorization of any third party
or any governmental body or officer is required for the valid and lawful
execution and delivery of this Note.

Default, Acceleration And Setoff

This section is not applicable to notes payable on demand.

An "event of default" shall occur hereunder upon the occurrence of any one or
more of the following events or conditions:

> a.       the failure by any Obligor (as defined below) to pay when due,
> whether by acceleration or otherwise, any amount owed under this Note and such
> default continues for a period of ten (10) days after notice is given to the
> Borrower by SunTrust specifying such default and requiring it to be
> remedied;. 
> 
> b.       the occurrence of any event of default under any agreement or loan
> document executed in conjunction with this Note;
> 
> c.        the breach of any of Obligor's representation or warranties in this
> Note or any other agreement with Sun Trust executed in conjunction with this
> Note:
> 
> d.       the failure of any Obligor to pay when due after the expiration of
> any applicable grace and cure periods any amount owed to any creditor in
> excess of Fifty Thousand and no/100 Dollars ($50,000.00) other than SunTrust
> under a written agreement calling for the payment of money;
> 
> e.       the death, declaration of incompetency, dissolution, liquidation,
> merger, consolidation, termination or suspension of usual business of any
> Obligor;
> 
> f.         other than NOVA Chemicals, Inc., or an affiliate of NOVA Chemicals
> Inc., any person or entity, or any group of related persons or entities, shall
> have or obtain legal or beneficial ownership of a majority of the outstanding
> voting securities or rights of any Obligor that is not a natural person, other
> than any person or entity, or any group of related persons or entities that
> has such majority ownership as of the date of this Note;
> 
> g.       the insolvency or inability to pay debts as they mature of any
> Obligor, the application for the appointment of a receiver for any Obligor,
> the filing of a petition or the commencement of a proceeding by or against any
> Obligor under any provision of any applicable Bankruptcy Code or other
> insolvency law or statute, or any assignment for the benefit of creditors by
> or against any Obligor;
> 
> h.       the entry of a judgment against any Obligor involving in the
> aggregate a liability (not paid or fully covered by insurance) of $50,000.00
> or more, or the issuance or service of any attachment, levy or garnishment
> against any Obligor or the property of any Obligor or the repossession or
> seizure of property of any Obligor;
> 
> i.         a determination by SunTrust that a material adverse change in the
> financial condition of any Obligor has occurred since the date of this Note;
> 
> j.         any Obligor commits fraud or makes a material misrepresentation at
> any time in connection with this Note or any Collateral;
> 
> k.        any deterioration or impairment of the Collateral or any decline or
> depreciation in the value of the Collateral which causes the Collateral in the
> judgment of SunTrust to become unsatisfactory as to character or value;
> 
> l.         the sale or transfer by any Obligor of all or substantially all of
> such Obligor's assets other than in the ordinary course of business;
> 
> m.     any other act or circumstances leading SunTrust to deem itself
> insecure, including a default by Toronto-Dominion Bank under the terms of the
> Standby Letter of Credit described above.

SunTrust shall not be obligated to fund this Note or make any advance under this
Note if an event of default exists or would exist if such funding occurred or
such advance made.  Upon the occurrence of an event of default, SunTrust shall,
at its option, have the remedies provided herein and by any other agreement
between SunTrust and any Obligor or under applicable law, including without
limitation, declaring the entire outstanding principal balance, together with
all interest thereon and any other amounts due under this Note, to be due and
payable immediately without presentment, demand, protest, or notice of any kind,
except notice required by law.  Upon the occurrence of an event of default under
section g above, the entire outstanding principal balance, together with all
interest thereon and any other amounts due under this Note, shall automatically
become due and payable without presentment, demand, protest, or notice of any
kind except notice required by law, and SunTrust's obligation to make advances
under this Note shall automatically terminate without notice or further action
by SunTrust. Upon the occurrence of an event of default, as of the date of such
event of default, SunTrust shall be entitled to interest on the unpaid balance
of this Note at the lesser of (a) the Rate plus 4.00% per annum or (b) the
maximum rate allowed by law (the "Default Rate") until paid in full. To the
extent permitted by law, upon default SunTrust will have the right, in addition
to all other remedies provided herein, to set off the amount due under this Note
or due under any other obligation to SunTrust against any and all accounts,
whether checking or savings or otherwise, credits, money, stocks, bonds or other
security or property of any nature whatsoever on deposit with, held by, owed by,
or in the possession of, SunTrust to the credit of or for the account of any
Obligor, without notice to or consent by any Obligor. The remedies provided in
this Note and any other agreement between SunTrust and any Obligor and by
applicable law are cumulative and not exclusive of any other remedies provided
by law.

Setoff and Other Remedies Applicable to Notes Payable on Demand

To the extent permitted by law, if payment is not made upon demand, SunTrust
will have the right, in addition to all other remedies permitted by law, to set
off the amount due under this Note or due under any other obligation of Borrower
to SunTrust against any and all accounts, whether checking or savings or
otherwise, credits, money, stocks, bonds or other security or property of any
nature whatsoever on deposit with, held by, owed by, or in the possession of,
SunTrust to the credit of or for the account of any Obligor (as defined below),
without notice to or consent by any Obligor. If payment is not made upon demand,
Borrower shall be deemed to be in default and SunTrust shall be entitled to
interest on the unpaid balance of this Note at the lesser of (a) the Rate plus
4.00% per annum or (b) the maximum rate allowed by law (the "Default Rate") from
the time of demand until paid in full. The remedies provided in this Note and
any other agreement between SunTrust and any Obligor and by applicable law are
cumulative and not exclusive of any other remedies provided by law.

Late Charges And Other Authorized Fees And Charges

As used herein the term "Obligor" shall individually and collectively refer to
the Borrower and any person or entity that is primarily or secondarily liable on
this Note and any person or entity that has conveyed or may hereafter convey any
security interest or lien to SunTrust in any real or personal property to secure
payment of this Note.  For purposes hereof, NOVA Chemicals Corporation or any
subsidiary thereof (not including the Borrower hereunder) is not an "Obligor". 
If any portion of a payment is at least ten (10) days past due, the Borrower
agrees to pay a late charge of 5% of the amount which is past due.  Unless
prohibited by applicable law, the Borrower agrees to pay the fee established by
SunTrust from time to time for returned checks if a payment is made on this Note
with a check and the check is dishonored for any reason after the second
presentment.  In addition to any other amounts owed under the terms of this
Note, the Borrower agrees to pay those fees and charges disclosed in  the
attached Disbursements and Charges Summary which is incorporated in this Note by
reference and, as permitted by applicable law, the Borrower agrees to pay the
following: (a) all reasonable expenses, including, without limitation, any and
all costs incurred by SunTrust related to default, all court costs and
out-of-pocket collection expenses, whether suit be brought or not, incurred in
collecting this Note; (b) all costs incurred in evaluating, preserving or
disposing of any Collateral granted as security for the payment of this Note,
including the cost of any audits, appraisals, appraisal updates, reappraisals or
environmental inspections which SunTrust from time to time in its sole
discretion may deem necessary; (c) any premiums for property insurance purchased
on behalf of the Borrower or on behalf of the owner(s) of any Collateral
pursuant to any security instrument relating to any Collateral; (d) any
reasonable expenses or costs incurred in defending any claim arising out of the
execution of this Note or the obligation which it evidences, or otherwise
involving the employment by SunTrust of attorneys with respect to this Note and
the obligations it evidences; and (e) any other charges permitted by applicable
law. The Borrower agrees to pay such amounts on demand or, at SunTrust's option,
such amounts may be added to the unpaid balance of the Note and shall accrue
interest at the stated Rate. Upon the occurrence of an event of default, or
after demand and failure to pay if this Note is payable on demand, interest
shall accrue at the Default Rate.

Waivers

The Borrower and each other Obligor waive presentment, demand, protest, notice
of protest and notice of dishonor and waive all exemptions, whether homestead or
otherwise, as to the obligations evidenced by this Note and waive any discharge
or defenses based on suretyship or impairment of Collateral or of recourse. The
Borrower specifically waives his/her homestead rights under the laws and
Constitution of the State of Florida. The Borrower and each other Obligor waive
any rights to require SunTrust to proceed against any other Obligor or any
Collateral before proceeding against the Borrower or any of them, or any other
Obligor, and agree that without notice to any Obligor and without affecting any
Obligor's liability, SunTrust, at any time or times, may grant extensions of the
time for payment or other indulgences to any Obligor or permit the renewal or
modification of this Note, or permit the substitution, exchange or release of
any Collateral for this Note and may add or release any Obligor primarily or
secondarily liable. The Borrower and each other Obligor agree that SunTrust may
apply all monies made available to it from any part of the proceeds of the
disposition of any Collateral or by exercise of the right of setoff either to
the obligations under this Note or to any other obligations of any Obligor to
SunTrust, as SunTrust may elect from time to time.

Waiver of Jury Trial 

THE BORROWER AND SUNTRUST HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT
EITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION, WHETHER
IN CONTRACT OR TORT, AT LAW OR IN EQUITY, BASED HEREON OR ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS NOTE AND ANY OTHER DOCUMENT OR INSTRUMENT
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS NOTE, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY HERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR SUNTRUST ENTERING
INTO OR ACCEPTING THIS NOTE.  FURTHER, THE BORROWER HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF SUNTRUST, NOR SUNTRUST'S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUNTRUST WOULD NOT, IN THE EVENT OF SUCH
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.

Patriot Act Notice

SunTrust  hereby notifies Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 signed into law October 26, 2001),
SunTrust may be required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow SunTrust  to identify the
Borrower in accordance with the Act.

Hold Harmless and Indemnification

Borrower hereby indemnifies and agrees to hold SunTrust and its officers,
directors, employees, agents and affiliates harmless from and against all
claims, damages, liabilities (including reasonable attorneys' fees and legal
expenses), causes of action, actions, suits and other legal proceedings
(collectively, "Claims"), otherwise than as determined by a court of competent
jurisdiction to be attributable to the gross negligence or willful misconduct of
the indemnified party claiming indemnity hereunder,  in any matter relating to
or arising out of this Note or any loan document executed in connection  with
this Note, or any act, event or transaction related thereto or to the
Collateral.  Borrower shall immediately provide SunTrust with written notice of
any such Claim.  Upon request of SunTrust, Borrower shall defend SunTrust from
such Claims, and pay the attorneys' fees, legal expenses and other costs
incurred in connection therewith, or in the alternative, SunTrust shall be
entitled to employ its own legal counsel to defend such Claims at Borrower's
sole expense. 

Miscellaneous

All amounts received by SunTrust shall be applied to expenses, late fees and
interest before principal or in any other order as determined by SunTrust, in it
sole discretion, as permitted by law.  Any provision of this Note which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Note. No amendment, modification, termination or waiver of any provision of
this Note, nor consent to any departure by the Borrower from any term of this
Note, shall in any event be effective unless it is in writing and signed by an
authorized officer of SunTrust, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  If the interest Rate is tied to an external index and the index becomes
unavailable during the term of this loan, SunTrust may, in its sole and absolute
discretion, designate a substitute index with notice to the Borrower. No failure
or delay on the part of SunTrust to exercise any right, power or remedy under
this Note shall be construed as a waiver of the right to exercise the same or
any other right at any time.  The captions of the paragraphs of this Note are
for convenience only and shall not be deeded to constitute a part hereof or used
in construing the intent of the parties.  All representations, warranties,
covenants and agreements contained herein or made in writing by Borrower in
connection herewith shall survive the execution and delivery of this Note and
any other agreement, document or writing relating to or arising out of any of
the foregoing.  All notices or communications given to Borrower pursuant to the
terms of this Note shall be in writing and may be given to Borrower at
Borrower's address as stated below or at the top of this Note unless Borrower
notifies SunTrust in writing of a different address.  Unless otherwise
specifically provided herein to the contrary, such written notices and
communications shall be delivered by hand or overnight courier service, or
mailed by first class mail, postage prepaid, addressed to the Borrower at the
address referred to herein. Any written notice delivered by hand or by overnight
courier service shall be deemed given or received upon receipt. Any written
notice delivered by U.S. Mail shall be deemed given or received on the third
(3rd) business day after being deposited in the U.S. Mail. Notwithstanding any
provision of this Note or any loan document executed in connection with this
Note to the contrary, the Borrower and SunTrust intend that no provision of this
Note or any loan document executed in connection with this Note be interpreted,
construed, applied, or enforced in a way that will permit or require the payment
or collection of interest in excess of the highest rate of interest permitted to
be paid or collected by the laws of the jurisdiction indicated below, or federal
law if federal law preempts the law of such jurisdiction with respect to this
transaction (the "Maximum Permitted Rate").  If, however, any such provision is
so interpreted, construed, applied, or enforced, Borrower and SunTrust intend
(a) that such provision automatically shall be deemed revised so as to require
payment only of interest at the Maximum Permitted Rate; and (b) if interest
payments in excess of the Maximum Permitted Rate have been received, that the
amount of such excess shall be deemed credited retroactively in reduction of the
then-outstanding principal amount of this obligation, together with interest at
the Maximum Permitted Rate. In connection with all calculations to determine the
Maximum Permitted Rate, the Borrower and SunTrust intend  a that all charges be
excluded to the extent they are properly excludable under the usury laws of such
jurisdiction or the United States, as they from time to time are determined to
apply to this obligation; and  (b) that all charges that may be spread in the
manner  provided by statute of the jurisdiction indicated or any similar law, be
so spread.

Liability, Successors And Assigns And Choice Of Law

Each Borrower shall be jointly and severally obligated and liable on this Note.
This Note shall apply to and bind each of the Borrower's heirs, personal
representatives, successors and permitted assigns and shall inure to the benefit
of SunTrust, its successors and assigns. Notwithstanding the foregoing, Borrower
shall not assign Borrower's rights or obligations under this Note with
SunTrust's prior written consent. This Note shall be governed by applicable
federal law and the internal laws of the state of Florida. The Borrower agrees
that certain material events and occurrences relating to this Note bear a
reasonable relationship to the laws of Florida and the validity, terms,
performance and enforcement of this Note shall be governed by the internal laws
of Florida which are applicable to agreements which are negotiated, executed,
delivered and performed solely in Florida.  Unless applicable law provides
otherwise, in the event of any legal proceeding arising out of or related to
this Note, Borrower consents to the jurisdiction and venue of any court located
in the state of Florida.

Documentary and Intangible Taxes

In the event that any intangible tax or documentary stamp tax is due from
SunTrust to any state or other governmental agency or authority because of the
execution or holding of this Note, the Borrower shall, upon demand, reimburse
SunTrust for any such tax paid.

Documentary Stamp Tax Statement:   Exempt. Note executed out of state. 

Garnishment of Wages

For Individual Borrower(s): BORROWER HEREBY CONSENTS TO THE GARNISHMENT OF
HIS/HER WAGES.

Transfer of Loan

SunTrust may, at any time, sell, transfer or assign the Note, the related
security instrument and any related loan documents, and any or all servicing
rights with respect thereto, or grant participations therein or issue mortgage
pass-through certificates or other securities evidencing a beneficial interest
in a rated or unrated public offering or private placement (the "Securities"). 
SunTrust may forward to each purchaser, transferee, assignee, servicer,
participant, or investor in such Securities or any Rating Agency (as hereinafter
defined) rating such Securities (collectively, the "Investor") and each
prospective Investor, all documents and information which SunTrust now has or
may hereafter acquire relating to the Borrower, any loan to Borrower, any
guarantor or the property, whether furnished by Borrower, any guarantor or
otherwise, as SunTrust determines necessary or desirable.  The term "Rating
Agency" shall mean each statistical rating agency that has assigned a rating to
the Securities.

By signing below under seal, the Borrower agrees to the terms of this Note and
the disbursement of proceeds as described in the Disbursements and Charges
Summary form provided in connection with this transaction.

                                                                                   
LRM Industries, LLC

                                                                                   
By:________________________________

                                                                                          John
W. Verbicky, President and CEO

STATE OF _______________

COUNTY OF _____________

                The foregoing instrument was acknowledged before me this 19th
day of June, 2008, by John W. Verbicky, as President and CEO of LRM Industries,
LLC, who is personally known by me or who has provided sufficient identification
and who did not take an oath.

                                                                                                               
_______________________________________

                                                                                                               
NOTARY PUBLIC
                                                                                                               
My Commission
Expires:                                                                           
               